Citation Nr: 0815502	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
hypertension, and if so, whether the reopened claim should be 
granted.  

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
anxiety, depression, and panic attacks, and if so, whether 
the reopened claim should be granted.  

3.  Entitlement to an increased evaluation for a cervical 
spine disorder.

4.  Entitlement to service connection for right arm fracture 
residuals.  

5.  Entitlement to service connection for right ankle 
reconstruction.

6.  Entitlement to service connection for a disorder 
characterized by blackouts.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, and from March 2001 to September 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2007 the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of that hearing is 
contained in the claims folder. 
 
The issues of to service connection for hypertension and 
anxiety, depression, and panic attacks (both on a reopened 
basis); an increased evaluation for a cervical spine 
disorder, and service connection for right arm fracture 
residuals, right ankle reconstruction, and a disorder 
characterized by blackouts, are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be advised of any further action required on his 
part.

FINDINGS OF FACT

1.  By a December 2002 decision, the RO denied entitlement to 
service connection for hypertension, essentially based upon a 
finding that the preponderance of the evidence was against 
hypertension having developed in service or otherwise being 
related to service.  The appellant did not appeal that 
determination, and therefore it was final.

2.  Evidence has been received subsequent to the December 
2002 RO decision which was not previously submitted, which 
bears directly and substantially upon the claim for service 
connection for hypertension, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  By a December 2002 decision, the RO denied entitlement to 
service connection for anxiety, depression, and panic 
attacks, essentially based upon a finding that the 
preponderance of the evidence was against anxiety, 
depression, and panic attacks having developed in service or 
otherwise being related to service.  The appellant did not 
appeal that determination, and therefore it was final.

4.  Evidence has been received subsequent to the December 
2002 RO decision which was not previously submitted, which 
bears directly and substantially upon the claim for service 
connection for anxiety, depression, and panic attacks, which 
is neither cumulative nor redundant, and which, by itself or 
in connection with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision which denied service 
connection hypertension is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  Evidence received since the December 2002 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for hypertension, and the claim may be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3.  The December 2002 RO decision which denied service 
connection for anxiety, depression, and panic attacks is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

4.  Evidence received since the December 2002 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for anxiety, depression, and panic 
attacks, and the claim may be reopened.  38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Regarding the requests to reopen the claims for service 
connection for hypertension and anxiety, depression, and 
panic attacks, the Board here reopens and remands these 
claims, and hence no further discussion of VCAA development 
as to these claims is necessary.  

II.  New and Material Evidence to Reopen Claims for 
Hypertension; Anxiety, Depression, and Panic Attacks 

The veteran's claims for service connection for hypertension 
and a psychiatric disorder were last previously denied by a 
December 2002 RO decision.  That was the initial adjudication 
of these claims.  The veteran did not appeal that decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  That 
is the sole prior final denial of these claims for service 
connection.  

The December 2002 denials of these claims were based upon the 
weight of the evidence then being against onset of these 
disorders during a period of active service and against these 
disorders being otherwise causally related to service.  While 
the veteran then had a recent period of service from March 
2001 to September 2001, records of treatment for anxiety and 
associated variably elevated blood pressure are dated in 
2000.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence. New evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from Aug. 
29, 2001).

A more careful review of prior medical records reveals a 
record of VA treatment with documented symptoms of depression 
in November 1991, shortly following the veteran's first 
period of service from November 1990 to April 1991.  In 
November 1991 he complained of being tired, having insomnia, 
having no interest in sex, and tiring easily.  (Also then of 
note, the veteran's weight in November 1991 was 233 pounds, 
as compared to a weight of 213 pounds upon service separation 
examination in March 1991, which weight gain might also be 
reflective of an ongoing depressive disorder.)  The November 
1991 examiner noted that the veteran appeared depressed, and 
assessed probable depression.  

Since that December 2002 decision, the veteran submitted a 
July 2004 note from a nurse at the Lake City, Florida, VA 
mental health clinic, to the effect that he had been 
routinely seen at the mental health clinic since December 
1992, and had a diagnosis of "Bipolar type 2, 
depressed/anxiety."  She added that the veteran had anxiety 
and mood swings causing "intense psychological stress" 
which resulted in physiological symptoms.  The nurse opined 
that the veteran's anxiety as likely as not was the cause of 
his hypertension.  

Other treatment records, including particularly in 2000, 
document marked anxiety with associated significant 
hypertension.

Upon a VA hypertension examination for compensation purposes 
in September 2002, the examiner noted that the veteran's 
anxiety disorder precipitated elevated blood pressure, but 
assessed that his was a normal cardiovascular reaction to 
elevated cortisol levels associated with anxiety, and did not 
represent an underlying cardiovascular disorder of 
hypertension.  However, multiple treatment records within the 
claims folder suggest that the veteran has hypertension, and 
document treatment of the condition with medication.  In 
fact, the treatment records reflect medical management for 
both the veteran's psychiatric condition and for 
hypertension.  

While it appears that the veteran's anxiety and depression 
preceded his most recent period of service, there remain 
questions as to whether these conditions are due to his first 
period of service, and in particular due to his head trauma 
in service in February 1991, or alternatively whether his 
psychiatric condition was aggravated during his second period 
of service.  

It is sufficient for purposes of the Board's present 
determination that new evidence in the form of the mental 
health clinic nurse's July 2004 note raises a reasonable 
possibility of furthering these claims for service connection 
for hypertension and for service connection for anxiety, 
depression, and panic attacks on the merits.  Hence, this is 
new and material evidence warranting reopening of these 
claims.  38 C.F.R. § 3.156(a).  The remaining questions 
related to these reopened claims are to be developed pursuant 
to the remand, below.  


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for residuals of 
hypertension is reopened; to this extent only, the appeal is 
granted.

New and material evidence has been submitted, and the claim 
for entitlement to service connection for anxiety, 
depression, and panic attacks is reopened; to this extent 
only, the appeal is granted.


REMAND

Regarding the veteran's claim for an increased evaluation for 
a cervical spine disorder, he testified at his November 2007 
hearing that the disorder had increased in severity every 
year, with reduced range of motion of the neck.  He was last 
examined for this disorder in March 2006, and that examiner 
then noted that the claims folder was not available for 
review.  Because of both the alleged increased severity of 
the disorder since that examination, and the failure of that 
examination to be informed by the clinical record, remand for 
a new, fully informed, contemporaneous medical examination to 
address the veteran's cervical spine disorder is required.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran has asserted, including in November 2007 
testimony, that he suffered a blackout, or loss of 
consciousness, while on a ladder, resulting in a fall with 
fracture of the right heel/ankle and fracture of the right 
arm.  He has contended that these blackouts originated with 
an in-service injury in February 1991, as did his anxiety, 
depression, and panic attacks.  He has claimed that the fall 
due to a blackout was thus secondarily related to service.  
Thus, the right arm fracture, and right ankle status post 
reconstructive surgery, are both claimed as secondary to 
these claimed blackouts.  A further review of the veteran's 
testimony is informative of the nature and scope of his 
claims in that regard.  

Regarding his active duty, the veteran testified that he was 
called up for Operation Dessert Storm in November 1990, and 
served until April 1991.  However, he did not go overseas.  
Rather, he explained that he was at Fort Irwin, where they 
"r[a]n us 24 hours, seven days a week."  (Hearing 
transcript, p. 15).  He added that he was back on active duty 
from March to September of 2001, but that he was not sent to 
Bosnia because they determined that they did not need to send 
his unit.  He explained that he retired "once they came back 
from Bosnia."  (Hrg trans., p. 16).  

The veteran testified that the source of his neck 
difficulties was an accident in 1991 while traversing the 
desert in an M901 tow vehicle.  He explained that the hatch 
latch broke and the 185-pound hatch came down and struck him 
across the back of his head and shoulders, knocking him 
unconscious and causing him injury.  He added that he was 
taken by ambulance to the hospital at Fort Irwin, California, 
where he was present for eight hours, was X-rayed, and then 
released.  He then was placed on light duty and began 
physical therapy for his neck and shoulders at Fort Stewart, 
Georgia.  He testified that he had difficulties with his neck 
and his arm following the injury, adding that the physical 
therapy helped his shoulder somewhat but did not help his 
neck.  He testified that the doctors at Fort Stewart said 
there was nothing to be done for his neck or his arm, and he 
was told that he had nerve damage.  He added that his neck 
now pops and grinds when he turns his head.  

He testified that following service he continued to receive 
treatment for his neck, and ibuprofen for his shoulder, at a 
VA facility in Lake City Florida.  He added that he was also 
receiving treatment at the VA clinic in Valdosta, Georgia.    

He further testified that following the accident he began 
having dizzy spells when he performed work above his head, 
and these progressed into blackouts approximately five or six 
years following the injury.  He added that when he began 
treatment for his blackouts the treating medical practitioner 
didn't know what was causing them.  A psychiatrist whom he 
told about the blackouts obtained a CT scan, and the 
technician or radiologist said he had had a stroke, or what 
appeared to be trauma to the head.  However, he stated that 
practitioners had not yet come to a conclusion as to the 
cause of the blackouts.  He added that he hadn't had a 
blackout for approximately a year.  He explained that working 
above his head causes his arms to go numb, and then he blacks 
out for a minute.  In response to these occurrences, his 
medical practitioner recommended that he be careful and not 
perform overhead work.  

He testified that his right ankle injury occurred when he was 
on a ladder setting up some tents to go over a horse barn 
when he blacked out and fell, awakening when he hit the 
ground.  He explained that he broke his right arm and crushed 
his right heel during that accident, and the heel had to be 
reconstructed.  He testified that he was currently receiving 
treatment for his right ankle from a private physician, who 
told him that the ankle would likely fuse together over the 
next two years, and would not get better.  

Also at the hearing, he explained that he began seeking 
treatment at the VA because he could not sleep, was 
depressed, and cried all the time.  A VA psychiatrist said 
that he was depressed or bipolar.  He then explained the 
onset of his anxiety as follows:  

They put me on Prozac and all and I took it, and 
then they put me on another type of anti-depressant 
and I took it.  It just built up; it just kept 
building up and I couldn't release it.  I started 
on withdrawing   from everybody when I was at the 
house.  We got orders to go to Bosnia and my wife 
had just started having seizures [as a reaction to 
medication].  I couldn't go to Bosnia so I stayed 
home in the rear and with all these things going on 
at one time, I started having panic attacks and 
anxiety.  They told me that was driving my blood 
pressure up.

(Hrg trans., p. 10).  

He added that he was currently receiving ongoing one-on-one 
treatment at the Valdosta VA facility for his mental 
condition.  He testified that his mood was elevated some days 
and depressed others, and he could not tolerate much stress.  
He added that he switched jobs due to stress.  

Also at the hearing, the veteran informed that his mental 
condition had been persistent since 1990 (sic), with several 
changes of medication, explaining that his mental condition 
began in 1990 when he was called up but was not deployed 
overseas.  However, he added that his anxiety and depression 
were more severe in 2000 (sic).  He testified that he 
believes he saw a psychiatrist for his mental condition while 
on active duty in 2001, and was told that he was depressed.  

The veteran added that he had been told that the hypertension 
was brought on by his anxiety.  He explained that his anxiety 
when he went back on active duty in 2001 elevated his blood 
pressure.  He averred that he had an anxiety attack and a 
panic attack and he was taken to the emergency room in 
Tipton, and was treated there for high blood pressure, and he 
has been on medication since that time.  

Also at the hearing, the veteran's wife testified that he was 
adversely affected by his experiences, explaining that he 
didn't sleep well at night following his return from 
Operation Desert Storm, adding that he would sleep on the 
floor and would be disturbed in his sleep by any noise.  She 
added that they had also not had sexual relations for two 
years.  

She also testified regarding his blackouts when working 
overhead, explaining that he closes his eyes and simply 
falls.  She stated that these incidents never occurred prior 
to his in-service accident, and he also never had a problem 
with his shoulder prior to the accident.  

There are some questions posed by the record regarding the 
origins of any blackouts or possible syncopal episodes.  As 
noted in the above decision, a July 2004 note from a nurse at 
the Lake City, Florida, VA mental health clinic, indicates 
that the veteran had been routinely seen at the mental health 
clinic since December 1992, and that he had a diagnosis of 
"Bipolar type 2, depressed/anxiety."  She added that the 
veteran has anxiety and mood swings causing "intense 
psychological stress" which resulted in physiological 
symptoms.  The nurse opined that the veteran's anxiety as 
likely as not was the cause of the veteran's hypertension.  
Other treatment records, including particularly in 2000, 
document marked anxiety with associated significant 
hypertension.

Service medical records document that the veteran did suffer 
a blow to the back of the head and neck in February 1991 from 
a tank hatch that came loose, with treatment for muscle pain 
and weakness.  Such an injury, particularly with the profile 
in this case of apparent long-term change in psychological 
profile, and some other changes, including loss of sexual 
interest,  require that an examiner address the possibility 
of long-term or chronic effects of head injury.  

As also noted in the above decision, in November 1991, 
shortly following the veteran's first period of service from 
November 1990 to April 1991, he sought treatment complaining 
of being tired, having insomnia, having no interest in sex, 
and tiring easily.  Acute weight loss was also reflected in 
the record.  The November 1991 examiner noted that the 
veteran appeared depressed, and assessed probable depression.  
Thus, between the July 2004 nurse's statement and this 
November 1991 treatment record, a history of psychological 
impairment or disorder appears to have been present 
continuously or nearly continuously since service or within a 
year of service.  

The veteran has also claimed that blackouts have developed 
following that injury, and this too must be considered as 
possibly related to his in-service head injury.  

The veteran underwent a VA psychiatric examination in 
September 2002, and that examiner opined that the veteran's 
depressive symptoms manifested within a year of separation 
from service and were aggravated by time spent in the 
military.  However, that opinion was based on an inaccurate 
factual predicate as provided by the veteran.  Specifically, 
the examiner noted the veteran's reported history of having 
symptoms of insomnia and avoidance of people upon his return 
from Operation Desert Shield.  This would seem to imply that 
the veteran was overseas participating in that military 
operation.  However, as the veteran conceded in hearing 
testimony, he did not go overseas during Operation Desert 
Shield, and hence could not have "returned" from that 
operation.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

The history of clinical treatment as provided by the mental 
health clinic nurse in July 2004 presents a likelihood of 
psychiatric disorder continuing from service in 1991 or very 
shortly thereafter.  And hence questions of a causal link 
between a disorder manifested by anxiety, depression, and 
panic attacks, and either the veteran's head injury in 
service or his service generally, must be addressed by a 
psychiatric examination properly informed by a complete 
review of the record.  

A neurological opinion similarly addressing the etiology of 
any current disorder manifested by blackouts is also in 
order.  While the veteran has subjectively related that 
working above his head precipitates blacking out episodes, 
this is not reflected in any reported account in obtained 
treatment records.  Rather, a private cardiac consultation in 
May 2000, to address the veteran's episodes of anxiety and 
markedly fluctuating hypertension, simply noted that the 
veteran had a history of one syncopal spell.
 
Regarding the veteran's claims for service-connected for 
right arm fracture and right ankle reconstruction as 
secondary to a fall caused by a blackout, the Board notes 
that claims folder lacks records of treatment immediately 
following the veteran's November 2005 fall from a ladder.  
Those emergency room and/or hospitalization records should be 
obtained to better inform of the circumstances surrounding 
that incident, in furtherance of the veteran's associated 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for all the remanded claims from 
service or thereafter, for which records 
are not already documented in the claims 
folders.  In particular, records of 
reported ongoing treatment from service in 
1991 to the present for his claimed 
psychiatric disability and any conditions 
associated with the claimed blackouts 
should be obtained.  Records of treatment 
for dizziness and blackouts, beginning from 
the earliest treatments for these, should 
also be obtained.  Records of emergency 
room treatment or hospitalization or other 
treatment immediately following the 
veteran's fall from a ladder in November 
2005 should also be obtained, as well as 
records of followup treatment.  After 
securing the necessary authorizations, the 
RO should request all records not yet 
obtained from both VA and private sources, 
and all attempts should be annotated for 
the file along with the results of the 
search for evidence.

3.  After completion of all the above, the 
veteran should be afforded an examination 
by an appropriate psychiatrist or 
psychologist, to address the nature and 
etiology of any current psychological 
disorder manifested by anxiety, depression 
or panic attacks.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service examination and 
treatment records, and relevant imaging and 
test findings.  The examiner should note 
the veteran's periods of active service 
from November 1990 to April 1991, and from 
March 2001 to September 2001, when he was 
called up to active duty from Army Reserve, 
though he had no overseas service (in 
either Operation Desert Storm or Bosnia).  
The examiner should duly note the veteran's 
history of a head injury in service in 
February 1991, and reported disability 
symptoms shortly thereafter including upon 
treatment in November 1991, and reported 
ongoing treatment including as documented 
by the July 2004 letter from a Lake City VA 
mental health outpatient clinic nurse, 
informing of treatment for mental 
disabilities at that facility since 
December 1992.

The examiner should address the following:

a.  For each psychiatric disorder found, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service or is 
otherwise causally related to service, 
to include related to the veteran's head 
injury in service in February 1991, or 
whether it pre-existed service and 
permanently increased in severity during 
either period of service, including as a 
result of that February 1991 head 
injury.  The likelihood of intercurrent 
causes, including as situational 
reactions to events not occurring in 
service, should be considered, though 
the examiner should note that such 
causes need not preclude a finding of 
partial causation in or due to service, 
or of partial causation or aggravation 
by service-connected disability.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

4.  Also after completion of Instructions 1 
and 2, above, the veteran should be 
afforded an examination by a neurologist, 
to address the nature and etiology of any 
current neurological or other disorder 
which may have precipitated the veteran's 
fall from a ladder in November 2005.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
review past clinical records, including 
service records and post-service 
examination and treatment records, and 
relevant scan and test findings.  The 
examiner should note the veteran's periods 
of active service from November 1990 to 
April 1991, and from March 2001 to 
September 2001, when he was called up to 
active duty from the Army Reserve, though 
he had no overseas service (in either 
Operation Desert Storm or Bosnia).  

The examiner should note the veteran's 
history of a head injury in service in 
February 1991, and reported disability 
symptoms shortly thereafter including upon 
treatment in November 1991, and reported 
ongoing treatment including as documented 
by the July 2004 letter from a Lake City, 
Georgia VA mental health outpatient clinic 
nurse, informing of treatment for mental 
disabilities at that facility since 
December 1992.  The examiner should also 
duly note the veteran's  private cardiac 
consultation in May 2000, to address the 
his episodes of anxiety and markedly 
fluctuating hypertension, during which a 
history of a single syncopal spell was 
noted.  The entire documented clinical 
history should be compared with the 
veteran's recently self-reported history, 
including by November 2007 testimony in 
support of his claims, of having dizzy 
spells beginning after the head injury in 
November 1991, which allegedly progressed 
to blackouts approximately five or six 
years after the injury, and his account of 
experiencing blackouts when working 
overhead (with arms elevated).  

The examiner should address the following:

a.  The examiner should address whether 
the veteran currently suffers or 
previously suffered from blackouts or 
syncopal episodes or spontaneous losses 
of consciousness or spontaneous losses 
of neuromuscular control, or of 
dizziness, including upon working 
overhead.   

For each such condition identified, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service or is 
otherwise causally related to service, 
to include related to the veteran's head 
injury in service in February 1991, or 
whether it permanently increased in 
severity during either period of 
service, including as a result of that 
February 1991 head injury.  The 
likelihood of intercurrent causes, 
including as situational reactions to 
events not occurring in service, should 
be considered, though the examiner 
should note that such causes need not 
preclude a finding of partial causation 
in or due to service, or of partial 
causation or aggravation by service-
connected disability.  

b.  The examiner should then address the 
likely cause(s) of the veteran's fall 
from a ladder in November 2005, again 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles.  The examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
fall from the ladder was the result of a 
condition that developed in service or 
is otherwise causally related to 
service, to include related to the 
veteran's head injury in service in 
February 1991, or whether the fall was 
related to a condition that permanently 
increased in severity during either 
period of service, including as a result 
of that February 1991 head injury.  The 
likelihood of intercurrent causes, 
including as situational reactions to 
events not occurring in service, should 
be considered, though the examiner 
should note that such causes need not 
preclude a finding of partial causation 
in or due to service, or of partial 
causation or aggravation by service-
connected disability.  

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


